EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


**** Begin Examiner’s Amendment ****
Please amend the title as follows:

IMAGING DEVICE, CONTROL METHOD FOR IMAGING DEVICE, ELECTRONIC APPARATUS AND NON-TRANSITORY READABLE MEDIUM COMPRISING FIRST AND SECOND VOLTAGE SIGNALS APPLIED TO A LIQUID CRYSTAL LENS ASSEMBLY TO ADJUST THE FOCAL POSITION OF A FIRST AND SECOND LINEARLY POLARIZED LIGHT


**** End Examiner’s Amendment ****

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 16, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 29, 2021, the title and claims 1, 6, 8-11 and 13 have been amended, claims 7 is been cancelled, and claims 17-20 have been newly added.

Response to Arguments
Regarding the objection to the title, the title was objected to as not being clearly indicative of the invention to which the claims are directed.  The original title was “IMAGING DEVICE, IMAGING CONTROL METHOD, ELECTRONIC APPARATUS, AND READABLE MEDIUM.”  Applicant has amended the title to “IMAGING DEVICE, CONTROL METHOD FOR IMAGING DEVICE, ELECTRONIC APPARATUS AND NON-TRANSITORY READABLE MEDIUM” and asserts that the amended title “is clearly indicative of the invention to which the claims are directed.” (Remarks, p. 9).  Applicant’s assertion was provided without any indication of support or discussion regarding how the newly amended title was more clearly indicative of the invention than the original version.  In light of an absence of language peculiar to the claimed subject matter, a new title by way of Examiner’s Amendment has been provided.
Regarding the 35 U.S.C. 101 rejection of claim 13, Applicant has addressed the previously identified non-statutory subject matter by amending the claim to be directed to a “non-transitory readable medium.”  Therefore, the outstanding 35 U.S.C. 101 rejection of claim 13 is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1-3, 5, 6, 12, 14 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-3, 5, 6, 12, 14 and 15 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 1-4, 6 and 12, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-4, 6 and 12 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 5 and 14-16, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 5 and 14-16 is withdrawn.   
Additionally, Official Notice was taken with regard to claims 5 and 14-16.  The Examiner’s conclusion of common knowledge in the art is now taken to be admitted prior art because Applicant has failed to traverse the knowledge statement was made.  Please see MPEP § 2144.03.
Regarding the 35 U.S.C. 103 rejections of claim 13, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejections of claim 13 is withdrawn.   
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 12-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging device, comprising an image sensor assembly, comprising a plurality of image sensor components distributed in an array, an liquid crystal lens assembly, located on a light incident side of the image sensor assembly, and provided with light control components corresponding to the image sensor components, wherein each of the light control components comprises: a first liquid crystal component and a second liquid crystal component which are disposed oppositely with each other, and the orientation of the liquid crystal molecules in the first liquid crystal component and the orientation of the liquid crystal molecules in the second liquid crystal component are perpendicular to each other, and a processing assembly, electrically connected with both the image sensor assembly and the liquid crystal lens assembly and configured to obtain an amount of light received by the image sensor components, adjust a voltage applied to the light control components according to the amount of light so that the light control components adjust a focal position of emitted light to change a distance between the focal position and the image sensor components, wherein the processing assembly is further configured to: determine whether the total amount of light received within a threshold time period is less than a threshold value, generate a first voltage signal and a second voltage signal in the condition that it is determined that the total amount of light received is less than the threshold value, and apply the first voltage signal to the first 
Regarding claims 6 and 8-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a control method for an imaging device, wherein the imaging device comprises an image sensor assembly, comprising a plurality of image sensor components distributed in an array, an liquid crystal lens assembly, located on a light incident side of the image sensor assembly, and provided with light control components corresponding to the image sensor components, wherein each of the light control components comprises: a first liquid crystal component and a second liquid crystal component which are disposed oppositely with each other, and the orientation of the liquid crystal molecules in the first liquid crystal component and the orientation of the liquid crystal molecules in the second liquid crystal component are perpendicular to each other, and a processing assembly, electrically connected with both the image sensor assembly and the liquid crystal lens assembly, wherein the control method comprises: obtaining, by the processing assembly, an amount of light received by image sensor components, and adjusting, by the processing assembly, a voltage applied to the light control components according to the amount of light so that the light control components adjust a focal position of emitted light to change a distance .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697